Title: To James Madison from Carlos Martínez de Yrujo, 16 June 1801
From: Yrujo, Carlos Martínez de
To: Madison, James


Sir
Philada. 16 June 1801.
I have just received your letter of the 12th. current, in which you are pleased to acquaint me that, at the request of Mr. Thornton, Chargé des Affaires of His Britannic Majesty, the President has given orders for the prompt departure of the English prize taken by the armed Spanish vessel now in this port: and in reply, it is my duty to inform you, that the Captain intends to make the said prize depart very shortly for a Spanish port.
In regard to the Capturing vessel, concerning which you ask information from me in your said letter, it is my duty to inform you, that she is a private vessel fitted out for war (cruising) and commerce, which entered this port after suffering various damages, where the Captain intends to repair her, or to take the measures which may be most conformable with the interest of his principals: and for what regards the asylum and protection she ought to enjoy in the ports of the U. States, I refer you to the 8th. article of the Treaty concluded between the King my master and the U.S. of A. by which you will see that she has a right not only to enjoy all favor, protection and succour, but to repair and to regulate her departure how and when the Captain chuses with out any obstacle or impediment. The said article is so explicit and decisive, that not the least doubt can be raised concerning the right, which she has, in virtue of the aforesaid stipulation, to the Asylum she uses in this port. I offer myself again to your disposal and pray our Lord &c.
 

   
   Translation of RC (DNA: RG 59, NFL, Spain, vol. 2). RC in Spanish; this is Wagner’s translation as it appears in the margin. Docketed by Wagner as received 20 June.



   
   Wagner wrote “Corso” above this word. Yrujo’s words were: “un Barco particular armado en Corso y mercancia.”



   
   Article 8 of the 1795 treaty with Spain states: “In case the Subjects and inhabitants of either Party with their shipping whether public and of war or private and of merchants be forced through stress of weather, pursuit of Pirates, or Enemi[e]s, or any other urgent necessity for seeking of shelter and harbor to retreat and enter into any of the Rivers, Bays, Roads, or Ports belonging to the other Party, they shall be received and treated with all humanity, and enjoy all favor, protection and help, and they shall be permitted to refresh and provide themselves at reasonable rates with victuals and all things needful for the sustenance of their persons or reparation of their Ships, and prosecution of their voyage; and they shall no ways be hindered from returning out of the said Ports, or Roads, but may remove and depart when and whither they please without any let or hindrance” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:324–25).


